Citation Nr: 1042095	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to increased initial disability ratings for 
degenerative disc disease, with a history of herniated nucleus 
pulposus at L5-S1, higher than 10 percent from July 16, 2004, 
20 percent from October 28, 2008, and 40 percent from August 25, 
2009.

2.  Entitlement to increased initial disability ratings for L5 
radiculopathy of the right lower extremity higher than 10 percent 
from July 16, 2004, and 20 percent from August 25, 2009.

3.  Entitlement to an initial disability rating higher than 10 
percent for intermittent vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION


The Veteran served on active duty from August 1997 to February 
1998, and from February 2003 to July 2004.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Denver, Colorado Regional Office 
(RO) of the United States Department of Veterans Affairs (VA).  
In a November 2004 rating decision, the RO granted service 
connection for a disability described as "herniated nucleus 
pulposus L5-S1 with right degenerative disc disease with 
radiculopathy ending into the right lower extremity to the level 
of the right knee."  The RO assigned a disability rating of 10 
percent, effective from July 16, 2004.  In the same rating 
decision, the RO granted service connection for intermittent 
vertigo, and assigned an initial 10 percent rating, effective 
July 16, 2004.  

In a January 2006 rating decision, the RO separated and 
reevaluated the low back and right lower extremity disabilities 
into degenerative disc disease with history of herniated nucleus 
pulposus L5-S1, rated at 10 percent from July 16, 2004, and L5 
radiculopathy of the right lower extremity, assigned a separate 
10 percent rating effective from July 16, 2004.

In a January 2009 rating decision, the RO increased the rating 
for the disc disease to 20 percent, effective October 28, 2008.

In April 2009, the Board remanded to the RO, via the VA Appeals 
Management Center (AMC), the issues of higher ratings for the 
disc disease, the radiculopathy, and the intermittent vertigo for 
the development of additional evidence.

In a November 2009 rating decision, the RO increased the rating 
for the disc disease to 40 percent from August 25, 2009.  The RO 
increased the rating for the radiculopathy to 20 percent 
effective from August 25, 2009.

The Board is satisfied that there has been substantial compliance 
with the remand directives.  The Board will proceed with review.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  From July 16, 2004 through December 13, 2005, degenerative 
disc disease, with a history of herniated nucleus pulposus at L5-
S1, was manifested by low back pain and limitation of motion of 
the thoracolumbar spine, without limitation of forward flexion to 
60 degrees or less, or limitation of the combined range of motion 
to 120 degrees or less, and without incapacitating episodes.

2.  A December 14, 2005 outpatient treatment note reflects 
limitation of forward flexion to 35 degrees. 

3.  From December 14, 2005 through August 24, 2009, degenerative 
disc disease, with a history of herniated nucleus pulposus at L5-
S1, was manifested by low back pain and limitation of motion of 
the thoracolumbar spine, without limitation of forward flexion to 
30 degrees or less, and without incapacitating episodes.

4.  From August 25, 2009, degenerative disc disease, with a 
history of herniated nucleus pulposus at L5-S1, has been 
manifested by low back pain and limitation of motion, but not 
ankylosis, of the thoracolumbar spine, without incapacitating 
episodes.



5.  From July 16, 2004 through January 2, 2009, L5 radiculopathy 
of the right lower extremity was manifested by no worse than 5-/5 
motor strength and some sensory complaints consistent with no 
more than mild incomplete paralysis of the sciatic nerve.

6.  A January 2, 2009 VA outpatient treatment report noted 4/5 
strength in right dorsiflexion, quadriceps and plantar flexion.

7.  From January 2, 2009, L5 radiculopathy of the right lower 
extremity has been manifested by diminished strength and 
sensation, consistent with no more than moderate incomplete 
paralysis of the sciatic nerve.

8.  From July 16, 2004, intermittent vertigo has been manifested 
by infrequent, very brief episodes of dizziness, with any 
staggering occurring only rarely.


CONCLUSIONS OF LAW

1.  From July 16, 2004 through December 13, 2005, degenerative 
disc disease, with a history of herniated nucleus pulposus at L5-
S1, did not meet the criteria for a disability rating higher than 
10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).

2.  From December 14, 2005 through October 27, 2008, degenerative 
disc disease, with a history of herniated nucleus pulposus at L5-
S1, met the criteria for a disability rating of 20 percent, but 
no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5243 (2010)

3.  From October 28, 2008 through August 24, 2009, degenerative 
disc disease, with a history of herniated nucleus pulposus at L5-
S1, did not meet the criteria for a disability rating higher than 
20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).

4.  From August 25, 2009, degenerative disc disease, with a 
history of herniated nucleus pulposus at L5-S1, has not met the 
criteria for a disability rating higher than 40 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).

5.  From July 16, 2004 through January 1, 2009, L5 radiculopathy 
of the right lower extremity did not meet the criteria for a 
disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2010).

6.  From January 2, 2009 through August 24, 2009, L5 
radiculopathy of the right lower extremity has met the criteria 
for a disability rating of 20 percent, but no higher.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2010).

7.  From August 25, 2009 L5 radiculopathy of the right lower 
extremity has not met the criteria for a disability rating higher 
than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

8.  Intermittent vertigo has not met the criteria for a 
disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
July 2004 and March 2006.  In the July 2004 letter, the Veteran 
was provided notice regarding what information and evidence was 
needed to substantiate his claim for service connection, as well 
as what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  The 
March 2006 letter advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  That letter advised 
the Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  The case was last adjudicated in June 2010.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, VA treatment records, and VA 
examination reports.  

The Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting 
argument and reporting for VA medical examinations.  Thus, the 
Veteran was provided with a meaningful opportunity to participate 
in the claims process, and he has done so.  Any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1 (2010).  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Ratings for Lumbosacral Disc Disease and Radiculopathy

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The history of the Veteran's low back problems is described in 
his service treatment records.  In 2001, when the Veteran was not 
on active duty, he experienced low back pain following a motor 
vehicle accident.  An MRI showed a herniated nucleus pulposus at 
the L4-L5 intervertebral space.  He had microdiscectomy surgery, 
and after surgery he was without low back pain.  His second 
period of service began in February 2003.  In September 2003, he 
fell out of a truck and landed on his heels and then his 
buttocks.  He received treatment for low back pain, and continued 
to report low back pain and pain radiating into his right leg.  
In April 2004, an MRI showed a disc herniation at L5-S1 and 
degenerative disc disease at L4-L5 and L5-S1.  In the November 
2004 rating decision, the RO granted service connection for 
herniated nucleus pulposus at L5-S1 with right degenerative disc 
disease with radiculopathy ending into the right lower extremity 
to the level of the right knee.  The RO later separated the 
disorders into two disabilities for rating purposes, with one 
rating for degenerative disc disease and a separate rating for L5 
radiculopathy affecting the right lower extremity.

The Rating Schedule provides for evaluating intervertebral disc 
syndrome either under a General Rating Formula for Diseases and 
Injuries of the Spine or under a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The General Rating Formula for Diseases and Injuries of 
the Spine provides for disorders of the thoracolumbar spine as 
follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis  ................ 20 percent

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height  
................... 10 percent

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right lateral 
flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months  .. 60 percent

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 
6 weeks during the past 12 months  
............................................. 40 percent

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 
4 weeks during the past 12 months  
............................................. 20 percent

With incapacitating episodes having a total 
duration of at least one week but less than 
2 weeks during the past 12 months  
......................................... 10 percent

Note (1): For purposes of evaluation under 
diagnostic code 5243, an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.

38 C.F.R. § 4.71a.

In evaluating the L5 right lower extremity radiculopathy 
separately, the RO has evaluated that disability under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, as comparable to paralysis of the 
sciatic nerve.  That code provides as follows:

Complete paralysis; the foot dangles and 
drops, no active movement possible of the 
muscles below the knee, flexion of knee 
weakened or (very rarely) lost
   ..................................................... 80 percent

Incomplete paralysis:
Severe; with marked muscular atrophy  ... 
60 percent
Moderately severe  ............................ 40 
percent
Moderate  ....................................... 20 percent
Mild  ............................................ 10 percent

On VA examination in July 2004, the Veteran reported having daily 
low back pain that varied in severity, and radiated into his 
right leg to the knee level.  He indicated that increases in low 
back pain made it necessary for him to move after one to three 
hours of sitting or 28 to 40 minutes of standing.  The examiner 
noted tenderness along the paraspinous musculature from L4 to S1.  
The range of motion of the lumbosacral spine was to 70 degrees of 
forward flexion, 20 degrees of extension, lateral flexion to 30 
degrees to each side, and lateral rotation to 40 degrees to each 
side.  With repeated motion, there was no additional loss of 
range of motion, and no pain on motion, instability, or 
incoordination.  Motor examination revealed 5/5 strength except 
for dorsiflexion and eversion on the right leg which was 5-/5.  
Sensory examination revealed some decrease in sensation on the 
medial aspect of the right ankle.  He was able to tandem and 
toe/heel walk without difficulty.

Notes from VA primary care in May 2005 indicate that the Veteran 
had constant low back ache with pain radiating down his left leg.  
The Veteran reported sharp pain when bending over.  He denied 
numbness or tingling in his feet.  He denied weakness except 
after strenuous activity.  He indicated that he took medication 
for pain.  He stated that he wanted to try physical therapy and 
avoid surgery.  In December 2005, the Veteran reported that he 
was waiting for vocational rehabilitation for retraining, because 
he had worked as a metal sculptor, but he could no longer lift 
the metal.  He indicated that currently he worked at a desk job.  
He indicated that he did some exercises for his back, and that he 
got up for exercise at least every two hours.  On December 14, 
2005 the lumbar back had approximately 35 degrees of forward 
flexion and extension.  With flexion, there was pain in the L5 
area on the right.  In February 2006, the Veteran began physical 
therapy.  An April 2006 MRI showed herniated nucleus pulposus at 
L5-S1, and a disc bulge at L4-L5.

In VA outpatient treatment in May 2008, the Veteran reported 
having a constant ache in his low back.  In October and November 
2008, he reported increased and severe pain in his right buttocks 
and thigh, with tingling and numbness along the side of the 
entire right leg.  On straight leg raising in October 2008, he 
had pain on the right at 30 degrees.  In November 2008, he could 
raise the right leg only 10 degrees, with severe back pain.  The 
treating clinician noted that he walked with a right leg drag.

On VA examination in November 2008, the Veteran reported that in 
August 2008 he had quit his employment as a set decorator, 
because of back trouble.  He reported pain in his back and right 
leg, and intermittent numbness and tingling in his right leg.  He 
stated that he could walk for 5 to 10 minutes, and that he had to 
change position after sitting for 15 minutes.  He indicated that 
he had no incapacitating episodes in which a doctor ordered bed 
rest, though he addressed back pain by staying home and lying 
down.  The examiner measured the range of motion of the Veteran's 
thoracolumbar spine as to 54 degrees of forward flexion, 20 
degrees of extension, 30 degrees of lateral flexion to each side, 
and 30 degrees of rotation to each side.  After three 
repetitions, forward flexion was more limited, to 40 degrees, due 
to pain.  A December 2008 MRI showed increased disc bulging at 
L4-L5. Sensory examination was intact.  There was mild weakness 
in right hip flexors of 
5-/5 and mild weakness in dorsiflexion in the right foot.

Outpatient treatment records from 2009 note the Veteran underwent 
physical therapy and had steroid injections for pain relief.  A 
January 2, 2009 outpatient report neurological evaluation by the 
physical therapist revealed 4/5 strength in dorsiflexion, 
quadriceps and plantar flexion on the right, with the remainder 
of the evaluation revealing 5/5 strength.  

On VA examination in August 2009, the Veteran reported that he 
was a full time student.  The examiner noted having reviewed the 
claims file.  The Veteran reported constant low back and right 
leg pain, and right leg numbness and tingling.  He indicated that 
no physician had ordered bed rest.  The examiner definite 
tenderness and very significant muscle spasm over the low back.  
Forward flexion of the thoracolumbar spine was limited by pain to 
35 degrees, and after three repetitions was further limited to 20 
degrees.  Extension was limited to 5 degrees, and was limited to 
0 degrees after three repetitions.  There was marked increase in 
muscle spasm with left and right lateral flexion.  Those motions 
were limited to 10 degrees to each side initially, and 5 degrees 
after three repetitions.  Left and right rotation were each 
limited to 5 degrees, and to near 0 degrees after three 
repetitions.  There was clear cut diminution in sensation to 
pain, pinprick, and light touch over the distribution of L5 on 
the right lower extremity down to the Achilles tendon, and 
decreased Achilles tendon reflexes.

The Veteran has not had incapacitating episodes requiring bed 
rest prescribed by a physician as a result of his disc disease; 
thus, a higher rating is not warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a.

From July 2004 through December 13, 2005, forward flexion of his 
thoracolumbar spine was not shown to be limited to less than 60 
degrees, and the combined range of motion was not limited to less 
than 120 degrees.  Therefore, a rating higher than 10 percent was 
not warranted during that period.  However, a December 14, 2005 
VA outpatient note revealed forward flexion limited to 35 
degrees.  Such finding is consistent with a 20 percent evaluation 
for limitation of motion, and a 20 percent rating is assigned 
beginning that date.  However, this treatment report and the 
November 2008 examination showed the thoracolumbar spine had 
forward flexion beyond 30 degrees, even after repetition and 
considering complaints of pain.  Thus, the preponderance of the 
evidence is against a rating higher than the 20 percent rating 
assigned from December 14, 2005 through August 24, 2009.  The 
August 25, 2009 VA examination showed limitation of motion to 20 
degrees due to pain, which supports the 40 percent rating 
assigned.  However, there is no evidence of ankylosis of the 
entire thoracolumbar spine.  Therefore, a rating higher than 40 
percent is not warranted for the period from that examination 
forward.

The L5 right lower extremity radiculopathy does not produce 
complete paralysis of the sciatic nerve.  From July 2004 through 
January 1, 2009, the medical findings reflect no worse than 5-/5 
motor strength in the right lower extremity and no more than mild 
sensory complaints.  Those findings constitute no more than mild 
incomplete paralysis and a rating higher than 10 percent under 
Diagnostic Code 8520 is not warranted.  A January 2, 2009 
outpatient treatment report reflects the Veteran's right leg 
radiculopathy resulted in only 4/5 muscle strength in several 
areas.  The August 25, 2009, examination showed clear cut 
diminution in sensation to pain, pinprick, and light touch over 
the distribution of L5 on the right lower extremity down to the 
Achilles tendon, and decreased Achilles tendon reflexes.  
Resolving all doubt in the Veteran's favor, the muscle strength 
of 4/5 only with the other findings more nearly approximate 
moderate incomplete paralysis of the sciatic nerve since January 
2, 2009, and an earlier date for the 20 percent rating is 
warranted.  However, these findings do not rise to the level of 
moderately severe.  As noted on the VA examination, muscle mass 
of the right lower extremity was normal and weakness per se was 
not demonstrable.  Therefore, a rating higher than the existing 
20 percent rating is not warranted for the period since January 
2, 2009.

Rating for Intermittent Vertigo

The Veteran appealed the initial 10 percent rating assigned for 
his service-connected intermittent vertigo.  The Board will 
consider the evidence for the entire period since July 16, 2004, 
the effective date of the grant of service connection, and will 
consider whether higher ratings are warranted for any period 
since then.

The RO has evaluated the intermittent vertigo as comparable to a 
peripheral vestibular disorder of the ears under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204.  That code provides for assigning a 
30 percent rating for dizziness and occasional staggering, and a 
10 percent rating for occasional dizziness.

On VA examination in July 2004, the Veteran reported that he had 
been near some blast explosions during his service in Iraq.  He 
related that he had sudden episodes of dizziness that occurred 
about once a week, almost always when he was going up or down 
stairs.  He stated that the episodes lasted a few seconds, and 
that he would hold on to a railing and wait for the episode to 
pass.  He indicated that he had not fallen during these episodes.  
The examining neurologist described the Veteran's symptoms as 
intermittent episodes of vertigo.

In a March 2005 statement, the Veteran wrote that his vertigo 
caused problems to the point that he would stagger at times along 
with dizziness.

On VA examination in August 2009, the Veteran reported that he 
had episodes of dizziness that lasted about two seconds, and 
occurred no more than once a month.  He stated that the episodes 
were not really bothering him at all.

During a VA ear examination in April 2010, he described the 
dizziness episodes as a sudden awareness of dizziness and 
spinning.  He stated that the episodes generally lasted about one 
second, and sometimes lasted two seconds, but never more.  He 
reported that he had never fallen during any of the episodes.  He 
stated that the episodes occurred about half of the times he used 
stairs, which he did not do regularly, and that there could be 
intervals of one to three months between episodes.  He stated 
that he had not had treatment for the dizziness episodes.  The 
examiner observed that the Veteran had a normal gait.  The 
examiner found no evidence of active ear disease.

The Veteran reported in 2005 that he sometimes staggered during 
dizzy spells.  However, none of the medical evidence reflects 
such.  The Veteran stated during the 2009 VA examination that he 
had two-second episodes approximately once a month and that the 
episodes were not really bothering him at all.  The examiner who 
observed him in 2010 found that his gait was normal, without any 
staggering.  The Veteran also has never reported falling with the 
dizzy spells.  The dizziness episodes, as the Veteran describes 
them, are very brief and occur infrequently.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the presence of staggering.  The preponderance of the 
evidence reflects vertigo lasts for a few seconds and occurs 
intermittently every one to three months.  Such is consistent 
with the 10 percent rating assigned and does not more nearly 
approximate the criteria for a higher rating.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim for an increased rating for vertigo.             .

Other Considerations

The Board has also considered whether either the Veteran's disc 
disease or his radiculopathy presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology for his claimed conditions and provide 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, except as noted above, that doctrine is not applicable.



ORDER

From July 16, 2004 through December 13, 2005, a disability rating 
higher than 10 percent for degenerative disc disease, with a 
history of herniated nucleus pulposus at L5-S1, is denied.

From December 14, 2005 through October 27, 2008, a disability 
rating of 20 percent for degenerative disc disease, with a 
history of herniated nucleus pulposus at L5-S1, is granted, 
subject to the regulations applicable to the payment of monetary 
benefits.

From October 28, 2008 through August 24, 2009, a disability 
rating higher than 20 percent for degenerative disc disease, with 
a history of herniated nucleus pulposus at L5-S1, is denied.

From August 25, 2009, a disability rating higher than 40 percent 
for degenerative disc disease, with a history of herniated 
nucleus pulposus at L5-S1, is denied.

From July 16, 2004 through January 1, 2009, a disability rating 
higher than 10 percent for L5 radiculopathy of the right lower 
extremity is denied.

From January 1, 2009 through August 24, 2009, a disability rating 
of 20 percent for L5 radiculopathy of the right lower extremity 
is granted, subject to the regulations applicable to the payment 
of monetary benefits.

From August 25, 2009, a disability rating higher than 20 percent 
for L5 radiculopathy of the right lower extremity is denied.

A disability rating higher than 10 percent for intermittent 
vertigo is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


